Lenroot, Judge,
delivered the opinion of the court:
The merchandise involved herein consists of silk, cotton, and linen corsets, which were assessed for duty by the collector at the rate of 90 per centum ad valorem under the first part of paragraph 1430 of the Tariff Act of 1922, as being in part of fringes, gimps, galloons,, and braids.
Eight protests, numbered 69118-G/68602, 69402-G/68637, 74967-G/69322, 85685-G/70296, 110078-G/69327, 133453-G/71705, 164260-G/73708, and 189470-G/74058, were filed by the importer against the classification made by the collector, claiming that the merchandise was dutiable under other designated paragraphs, which it is unnecessary to enumerate. All of said protests appear to have been sustained by the court below, and the merchandise declared dutiable under various paragraphs enumerated in the decision.
There was involved in the trial below another protest, 63590-G, and the judgment entered included the merchandise referred to therein. The Government, however, has appealed from the judgment only in so far as it related to the eight protests above referred to. Protest 63590-G is not before us. Therefore so much of the judgment as relates to that protest must stand.
The Government in its brief, and upon the argument, conceded that in so far as the judgment of the court below related to embroidered articles it should be affirmed.
*288The only question before us, therefore, is as to the proper classification of the merchandise in question, not embroidered. Such merchandise appears to be identical in character with that involved in the case of United States v. Marshall Field & Co., 17 C. C. P. A. 1, T. D. 43309, which this court held to be dutiable as articles in part of braid under paragraph 1430, which is the classification given by the collector to the merchandise here in question.
We believe that decision was correct, and it governs this case.
We may add that in any event there was no competent evidence upon the trial below tending to show improper classification by the collector, except as to certain of the merchandise being embroidered, which the court below found to be a fact.
The judgment is reversed except in so far as it relates to protest 63590-G and to the items of embroidered corsets, as to which it is affirmed.